DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 - Indefinite
The rejections under 35 U.S.C. 112(b) are withdrawn in light of the amendments.

Claim Rejections - 35 USC § 102
The rejections under 35 U.S.C. 102 are withdrawn in light of the amendments.

Allowable Subject Matter
Claims 1-5, 7-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance.  The general subject matter of the claimed invention was known, including crystal oscillators, count down circuits, 1 shot circuits, delay circuits, and driver circuits.  However, the art of record does not teach the particular implementation, in combination with other claim limitations, to form the keep alive circuit as recited in the independent claims.  
2003/0175037 (Kimmitt) at FIG. 5 teaches an optical apparatus including a CW laser 34, a Pulse Modulator 36, a Data Modulator 38, Phase Shifters 50, a Pulse Amplifier 53, and a Modulator Controller 42 receiving feedback 39 and sending control signal to Phase Shifters 50, Pulse Amp 53, Pulse Mod 36, and Data Mod 38.  FIG. 5 is reproduced for reference.

    PNG
    media_image1.png
    622
    502
    media_image1.png
    Greyscale


Phase Shifters 
The Phase Shifter 50 is shown in more detail in FIG. 11.  

    PNG
    media_image2.png
    437
    524
    media_image2.png
    Greyscale



Modulator Controller.
The modulator controller receives feedback 39 and sends control signal to Phase Shifters 50, Pulse Amp 53, Pulse Mod 36, and Data Mod 38.  See also [0038]:
[0038] Generally, the modulator controller 42 monitors the output optical power via the optical feedback signal 39 and maintains a desired value of the data bias signal 46 for the DM 38. For RZ modulation formats, the modulator controller 42 also simultaneously maintains a desired value of the pulse bias signal 44 for the PM 36, and controls the phase relationship between the pulse signal 52 and the data signal 56 via the phase control signal 48. 
In other words, the Modulator Controller 42 controls the Pulse Mod 36 so that the pulses are synchronized with the data signals at the Data Mod 38.  As a result, the optical pulses from Pulse Mod 36 are synchronized with the Data signal in FIG. 5.
See also, for example, [0067]:
[0067] Furthermore, the presently disclosed control system may be implemented in different ways. The low frequency electronic processing in the modulator controller 42 is suited to a Digital Signal Processing (DSP) in a micro-controller device, a traditional Central Processing Unit (CPU), or analog circuitry. Alternative implementations of the control system may examine the harmonics of the dithers introduced in the optical path rather than the fundamentals, or use non-sinusoidal dithers. The optical modulators may be implemented using many different techniques and materials, such as Mach-Zehnder or Electro-Absorption (EA). Modulator bias control is typically applied to separate bias control electrodes on the modulator sections, although it is possible in alternative embodiments to sum the bias control with the high-speed pulse and data waveforms. Differential controls are also common on high-speed modulators where true and complement versions of a control signal are applied to a modulator simultaneously. Such variants are not specifically shown in the Figures for clarity, but fall within the scope of the disclosed technique. 
In other words, the Modulator Controller can be implemented in a known manner, such as with a DSP or CPU.

CW Laser.
The CW laser 34 is discussed at [0036]:
[0036] FIG. 5 shows a block diagram of an optical transmitter employing optical modulator control in accordance with the present invention. Referring to FIG. 5, continuous wave (CW) light is produced by a laser 34 and passed through a Pulse Modulator (PM) 36 for producing a series of optical pulses and a Data Modulator (DM) 38 to gate the pulses with the data. The PM 36 can be omitted for NRZ or DPSK modulation. A portion of the modulated optical signal (shown as optical feedback 39) is split off from the transmitter output by an optical coupler 40 and provided to a modulator controller 42. 


The following art shows that keep alive circuits were known to provide periodic packets or messages.

US 2008/0316918 (Sakauchi) at FIG. 1 illustrates a packet ring network.

    PNG
    media_image3.png
    550
    556
    media_image3.png
    Greyscale

It also teaches the use of a keep alive circuit 4045 at FIG> 9.  

    PNG
    media_image4.png
    742
    526
    media_image4.png
    Greyscale

See, for example:
[0153] The keep-alive packet transmitting/receiving circuit 4045 receives a request for transmission of the keep-alive packet from the bypass pathway port open/close determination and control circuit 4044 and, then consecutively transmits the keep-alive packet from the transmission side bypass pathway port 3012-2 via the MAC/PHY circuit 3015 in a set time interval. In addition, the keep-alive packet transmitting/receiving circuit 4045 receives a request for stopping transmission of the keep-alive packet from the bypass pathway port open/close determination and control circuit 4044 and, then stops transmission of the keep-alive packet. In addition, the keep-alive packet transmitting/receiving circuit 4045 receives the keep-alive packet from the reception side bypass pathway port 3012-1 via the MAC/PHY circuit 3015 and measures the keep-alive arrival time interval and, determines that the state of receiving no keep-alive (hereinafter to be referred to as keep alive discontinuance) has been established in the case where no reception of the keep-alive packet for not less than set time and outputs, to the bypass pathway port open/close determination and control circuit 4044, a notice that the keep alive discontinuance has been established.

US 2005/0014499 (Knoblach) teaches a communication system using a keep alive circuit.  See, for example:
[0134] The battery discharge and neck release circuit is schematically depicted in FIG. 5. The processor must constantly supply a keep alive signal to the battery discharge circuit in order to prevent the batteries from discharging. This keep alive signal comprises a square wave. The battery discharge circuit senses the low to high transitions in the keep alive signal and resets the timer (a HEF 4060) each time a transition is detected. The timer must be reset by the presence of the keep alive square wave or the timer will end it's counting and initiate the battery discharge. A high power FET closes the circuit that discharges the batteries. In one implementation of the discharge circuit, the power from the discharge circuit comes from the main batteries themselves. Because the discharge circuitry can function down to extremely low battery voltages, the batteries are effectively discharged by the time the discharge circuit is unable to function.

[0136] If the processor senses any of the conditions necessary to initiate termination, it ceases sending the keep alive signal to the discharge circuit. If the processor dies or the power fails, the keep alive signal also ceases, causing termination. The timer advances to a point where it initiates the battery discharge. Battery current flows through the resistive wire discharging the batteries and melting through the monofilament to release the balloon neck. The battery discharge continues until the main batteries are completely dead. 

The following art shows that keep alive circuits were known to protect against power loss or flicker.

US 2005/0013008 (Duboc) teaches that that keep alive circuits were known to protect against power loss or flicker.  See, for example:
[0034] To further protect the user from any long loss of the image, an optional "Keep-Alive" circuit could be included to protect the projection system from momentary power outages. This circuit, as one set forth in U.S. Pat. No. 4,340,843 to Anderson, incorporated herein by reference, powers the lamp in the case of a momentary lapse in the power supply --thus allowing for a rapid restart of the projection system since no warm-up of the lamp is required. This circuit used in conjunction with the manipulation of the pixel array would make the projection display appear OFF to the user.

US 2017/0189640 (Sadwick) teaches that that keep alive circuits were known to protect against power loss or flicker.  See, for example:
[0112] The present invention, in addition to providing analog and/or digital interfaces for control (including dimming and monitoring, logging, analytics, etc.) can also provide isolated (or non-isolated) power derived from, for example, but not limited to, the ballast itself. An example would be to take current/power from the ballast by rectifying the AC output from the ballast and filtering as desired or needed. As example embodiments which are not intended to be limiting in any way or form include using forward converters or flyback converters for isolated, using buck, boost, buck-boost, boost-buck, etc., linear regulators including current regulators, etc. In some embodiments of the present invention, a keep-alive circuit is used when the present invention is dimmed to very low levels or off. 

2019/0196924 (Gregg) teaches that that keep alive circuits were known to protect against power loss or flicker.  See, for example:
[0031] Some embodiments of the communications switch system 105 include one or more keep-alive charging circuits 145 and/or one or more measurement circuits 147. In some cases, one or more devices (reference devices 150 and/or devices under test 160) are plugged into, or otherwise interfaced with, the communications switch system 105, but are not presently participating in testing. For example, a device is plugged into a port 110 of the communications switch system 105, but the port 110 is currently deselected by the select controller 135. In such cases, it may be desirable to leave the device powered-on and operational (e.g., so it will be available to participate in the testing when selected), but leaving the powered-on can eventually consume its battery power. Accordingly, the keep-alive charging circuits 145 can be used to source power to devices (e.g., idle devices) to help avoid those devices running out of power during execution of a testing protocol.

US 9,146,088 (Filsinger) teaches that that keep alive circuits were known to protect against power loss or flicker.  See, for example, col. 4, 4th full paragraph:
 (22)    The keep-alive circuit 130 is operable to provide power to electronic components of the shock-survivable fuze 106 such as, for example, the timer 112 and the detonator 114. The keep-alive circuit 130 may comprise, for example but without limitation, a power supply, a capacitor power supply, a battery power supply, a hybrid capacitor/battery power supply, or other power supply circuit. The keep-alive circuit 130 may be combined with other components of the shock-survivable fuze 106 such as, for example, the timer 112. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/            Primary Examiner, Art Unit 2636